        Case 1:18-cv-01557-SAB Document 47 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    ANDRE KENNETH STUCKEY,                             1:18-cv-01557-SAB (PC)

10                         Plaintiff,                    ORDER DENYING, WITHOUT PREJUDICE,
                                                         PLAINTIFF’S MOTION TO MODIFY THE
11           v.                                          DISCOVERY AND SCHEDULING ORDER

12    J. JUAREZ, et al.,                                 (ECF No. 45)

13                         Defendants.
14

15

16          Plaintiff Andrew Kenneth Stuckey is appearing pro se and in forma pauperis in this civil

17   rights action pursuant to 42 U.S.C. § 1983.

18          Currently before the Court is Plaintiff’s motion to modify the discovery and scheduling,

19   filed on June 4, 2020. Plaintiff seeks to extend the discovery and dispositive motion deadlines.

20          On February 7, 2020, the Court issued the discovery and scheduling order in this case.

21   Pursuant to the February 7, 2020 order, the deadline for completion of all discovery is October 7,

22   2020, and the dispositive motion deadline is December 17, 2020. (ECF No. 35.) Plaintiff

23   contends that he did not receive the Court’s scheduling order until May 11, 2020. (ECF No. 45.)

24   Because the discovery deadline in this matter is not set to expire until October 7, 2020,

25   approximately four months away. At this time, the Court finds that Plaintiff’s request to amend

26   the scheduling order is premature and it shall be denied without prejudice. If Plaintiff is not able

27   to meet and discovery and dispositive motions, he may file another extension of time closer to the

28   expiration of the applicable deadlines, but will be required to show good cause, in other words,
                                                        1
       Case 1:18-cv-01557-SAB Document 47 Filed 06/08/20 Page 2 of 2

 1   efforts he has taken now to conduct discovery.

 2            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to modify the discovery

 3   and scheduling order is DENIED WITHOUT PREJUDICE.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     June 8, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
